March 12, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       UNITED FIRE LLOYDS, Appellant

NO. 14-12-00313-CV                          V.

       HOPE TIPPIN O/B/O LACAMBRIA TIPPIN, A MINOR, Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, Hope Tippin
o/b/o LaCambria Tippin, A Minor, signed December 29, 2011, was heard on the
transcript of the record. The record shows that the trial court lacked jurisdiction
over the case. We therefore VACATE the trial court’s judgment and DISMISS
this case for want of jurisdiction.

      We order appellant, United Fire Lloyds, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.